Citation Nr: 1603584	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lumbar strain and mild spondylolisthesis L5 on S1, with pars defect L5, from August 19, 2007 to July 21, 2012 and from August 21, 2013, and in excess of 20 percent from July 14, 2014.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to November 2005, from April 2006 to August 2007, and from July 2012 to August 2013.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

During the pendency of the appeal, a July 2014 RO decision granted an increased 20 percent disability rating, effective July 14, 2014, for the Veteran's lumbar spine disability.  However, as this does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This matter was previously remanded by the Board in March 2010, August 2011, and February 2013.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  From August 19, 2007 to July 21, 2012, the Veteran's service-connected lumbar spine disability was manifested by no worse than forward flexion to 90 degrees, and combined range of motion of the thoracolumbar spine of 240 degrees, without any muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, spinal ankylosis, incapacitating episodes, or associated neurologic abnormalities.  

2.  From August 21, 2013, the Veteran's service-connected lumbar spine disability was manifested by no worse than forward flexion to 65 degrees, and combined range of motion of the thoracolumbar spine of 195 degrees, without any muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, spinal ankylosis, incapacitating episodes, or associated neurologic abnormalities.  

3.  From July 14, 2014, the Veteran's service-connected lumbar spine disability has been manifested by no worse than forward flexion to 60 degrees, without any spinal ankylosis, incapacitating episodes, or associated neurologic abnormalities.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for lumbar strain and mild spondylolisthesis L5 on S1, with pars defect L5, from August 19, 2007 to July 21, 2012 and from August 21, 2013, and in excess of 20 percent from July 14, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  , The Veteran's claim on appeal arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's initial rating claim on appeal.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.  

Relevant VA examinations were provided in November 2007, October 2013, and July 2014.  The examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's claim on appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  Significantly, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations of record are adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, following the previous Board remands in March 2010, August 2011, and February 2013, VA properly obtained updated service treatment records, VA and private treatment records, and the Veteran was afforded a current VA examination in July 2014.  Given this development, the Board finds there has been substantial compliance with all prior Board remand directives, such that an additional remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Thoracolumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board has considered the Veteran's initial rating for a lumbar spine disability from the initial assigned effective date of August 19, 2007 to the present.  As discussed, the RO has assigned a staged rating due to an interim period of active duty and given an increased 20 percent disability rating, effective July 14, 2014.  Therefore, the Board has considered the appropriateness of the assigned rating periods; moreover, the record does not support the assignment of any additional staged disability ratings for any period on appeal.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected lumbar spine disability is rated as 10 percent disabling from August 19, 2007 to July 21, 2012 and from August 21, 2013, and as 20 percent disabling from July 14, 2014, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5237 regarding lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  To the extent the Veteran has reported such symptomatology, and the medical evidence of record documents evidence of such, the Board notes that it has specifically addressed the issue of entitlement to a separate compensable disability rating for a neurological disability in the remand section below.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an initial disability rating in excess of 10 percent for lumbar strain and mild spondylolisthesis L5 on S1, with pars defect L5, from August 19, 2007 to July 21, 2012 and from August 21, 2013, and in excess of 20 percent from July 14, 2014, is not warranted.  


II.A.  From August 19, 2007 to July 21, 2012

Turning to the evidence of record from August 2007, when the Veteran was discharged from active service, VA treatment records document his ongoing complaints of low back pain.  In October 2007, he reported ongoing dull lumbar pain since February 2007, without paresthesias or bowel dysfunction.  A physical examination revealed no muscle or joint pains, arthritis, or backaches.  The Veteran displayed good range of motion without significant deformity, and his condition was assessed as chronic low back pain.  

The Veteran was first afforded a VA examination in November 2007.  At that time, he reported nagging discomfort in his lower back since January 2007 which lasted at least half of every day.  He also reported flares of severe knife like pain lasting less than a minute occurring several times a month, and discomfort while sitting, standing, or remaining in one position for prolonged periods.  He denied any constitutional symptoms; loss of bowel, bladder, or erectile function; and radicular symptoms.  He also did not require the use of any assistive devices.  Upon physical examination, thoracolumbar ranges of motion findings were as follows: forward flexion to 90 degrees, extension to 30 degrees, lateral bending to 30 degrees, and rotation to 30 degrees.  There was mild baseline pain, not aggravated by motion, and repetition was not additionally limited by pain, fatigue, incoordination, or weakness.  There was no tenderness or muscle spasm, and normal lordosis.  A lumbosacral spine x-ray revealed mild L4 5 degenerative disc disease (DDD) and L5 DJD.  The examiner diagnosed intermittent muscular lumbar strain.  

Private treatment records contain a November 2007 CT scan which showed spondylolisthesis of L5 and SI with bilateral pars detects noted at L5 and spina bifida occulta noted at L5 posteriorly, without disc bulging and a central canal and neural foramen which appeared free of obvious encroachment.  In March 2008, the Veteran ongoing lumbar pain which had progressed to radiating to his thighs and knees.  A physical examination revealed a normal gait, with normal lumbosacral segmental motion in flexion, extension, and bilateral side bending.  

In June 2009, the Veteran reported increased back pain, primarily in the right lumbosacral junction.  He denied any numbness or tingling in either leg, with normal bowel and bladder control.  Upon physical examination, he displayed a normal gait with normal lumbosacral range of motion.  

In September 2009, his back pain continued, including exacerbations with cold weather, and without any radiating pain or bowel/bladder dysfunction.  Upon physical examination, he displayed normal segmental motion of lumbosacral flexion and extension.  The impression was lumbago, or lumbar mechanical back pain, and he was able to return to work without any restrictions.  

In February 2010, the Veteran reported that his back was doing quite well, although he continued to experience aching and stiffness with weather changes.  Otherwise, he had not been limited by his back in his physical activities in quite a while.  He denied bowel and bladder dysfunction, or any paresthesias into his legs, and displayed a normal gait with normal segmental motion of lumbosacral flexion and extension, with normal reflexes and muscle strength.  The physician's impression was lumbar discogenic pain with known L5-SI anterolisthesis.  There were no restrictions upon physical activity, and there was no follow up appointment scheduled, unless the need arose.  

In January 2011, the Veteran continued to demonstrate full range of motion in the lumbar spine, given his ongoing history of low back pain without functional limitation.  In May 2012, the Veteran also displayed full range of motion in his back without numbness, tingling, radiating pain, or bower/bladder problems.  

Finally, a July 2012 pre-deployment health assessment documents that his back pain was stable; he was physically able to do his job and it was safe for him to deploy.   

After considering the evidence as discussed above, the Board finds that the preponderance of the evidence of record, including lay and medical evidence, does not weigh in favor of an initial disability rating in excess of 10 percent from August 19, 2007 to July 21, 2012.  

The Board notes that for an increased 20 percent evaluation under DC 5237, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237.  Such impairment was simply not documented during the rating period, including at the November 2007 VA examination, when flexion was to 90 degrees and combined thoracolumbar range of motion was 240 degrees.  Moreover, private treatment records from the rating period consistently document full range of motion of the Veteran's thoracolumbar spine.  Additionally, the Veteran did not display any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not display any limitation of motion or any type of spinal ankylosis required for an increased 30, 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected lumbar disc disease because the evidence of record during the rating period from August 19, 2007 to July 21, 2012 does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board notes that the Veteran is competent to report his observable symptoms, including ongoing back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, such pain is contemplated by the assigned 10 percent disability rating.  See 38 C.F.R. § 4.59.  

In sum, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 10 percent for the Veteran's lumbar spine disability from August 19, 2007 to July 21, 2012.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent from August 19, 2007 to July 21, 2012.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be denied, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From August 21, 2013

The Board has considered the evidence of record during the Veteran's period of deployment from July 2012 to August 2013, although it occurred prior to the beginning of the staged rating period on August 21, 2013, including and most notably, a June 2013 post-deployment health assessment wherein the Veteran reported that his health, particularly his back pain, was somewhat worse than when he deployed.  He further reported that during the past month he had been bothered a little by back pain, without reported numbness or tingling in the hands and feet.  

The Veteran was next afforded a VA examination in October 2013.  At that time, he reported ongoing chronic pain in his back, with flare-ups of intermittent severe pain which varied with changes in weather.  He stated he had been to the emergency room with muscle spasms in the past year, and that he had worked without bed rest or light duty, despite his back pain.  Upon physical examination, range of motion findings were as follows:  flexion to 85 degrees (with objective evidence of painful motion at 70 degrees), extension to 30 degrees (with objective evidence of painful motion at 25 degrees), right lateral flexion to 30 degrees (with objective evidence of painful motion at 25 degrees), and left lateral flexion and bilateral lateral rotation each to 30 degrees (with objective evidence of pain at the endpoint).  Upon repetition, flexion was to 65 degrees, extension and right lateral flexion were to 20 degrees, and left lateral flexion and bilateral lateral rotation were to 30 degrees.  The examiner identified functional loss and/or impact as less movement than normal and pain on movement.  The Veteran displayed tenderness and pain, and muscle spasms and guarding, but these did not result in abnormal gait or spinal contour.  Muscle strength, reflexes, and sensory testing were all normal, without atrophy , radiculopathy, IVDS, or ankylosis.  The examiner noted that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups or upon repeated use over time; he stated that the range of motion findings upon repetition were the best estimate and that the resulting limitation was primarily due to pain.  Finally, the examiner diagnosed the Veteran's condition as lumbar strain and mild spondylolisthesis L5 on S1, with pars defect at L5, which did not have a functional impact upon the Veteran's ability to work.  

After considering the evidence as discussed above, the Board finds that the preponderance of the evidence of record, including lay and medical evidence, does not weigh in favor of a disability rating in excess of 10 percent from August 21, 2013.  

As noted above, for an increased 20 percent evaluation under DC 5237, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237.  Such impairment was simply not documented during the rating period, including at the October 2013 VA examination, when flexion was no worse than 65 degrees upon repetition and combined thoracolumbar range of motion was no worse than 195 degrees upon repetition.  Additionally, the Veteran did not display any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not display any limitation of motion or any type of spinal ankylosis required for an increased 30, 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application as the October 2013 VA examiner documented there was no IVDS; moreover, in any event, there are no documented incapacitating episodes with bed rest prescribed by a physician during the rating period from August 21, 2013.  See 38 C.F.R. § 4.71a, DC 5243.  

Again, the Board points out that the Veteran is competent to report his observable symptoms, including ongoing back pain.  See Layno, 6 Vet. App. 465.  To the extent the Veteran continues to endorse chronic back pain, however, such pain is adequately considered in the assigned disability rating for limited range of motion with pain upon motion.  See 38 C.F.R. § 4.59.  

Thus, the Board finds that the assigned 10 percent disability rating from August 21, 2013 is appropriate, and the Veteran is not entitled to an increased disability rating in excess of 10 percent for his lumbar spine disability.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent from August 21, 2013 for the Veteran's lumbar spine disability.  As such, the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


II.C.  From July 14, 2014

The Veteran was most recently afforded a VA examination in July 2014.  At that time, he reported unchanged daily back pain which resulted in trouble doing yard work or picking up his children.  He denied any flare-ups as a result of his condition.  Range of motion findings were as follows: flexion to 60 degrees (with objective evidence of pain at 40 degrees), extension to 25 degrees (with objective evidence of pain at 20 degrees), right lateral flexion to 25 degrees (without objective evidence of pain), left lateral flexion to 20 degrees (with objective evidence of pain at 10 degrees), and bilateral lateral rotation to 25 degrees (without objective evidence of pain).  There was no additional limitation in range of motion upon repetition, and the examiner opined that it was less likely as not that pain, weakness, fatigability, or incoordination would significantly limit functional ability during flare-ups, or when the spine was used repeatedly over a period of time.  The examiner identified the resulting functional loss/impairment as less movement than normal and pain on movement.  The Veteran displayed paraspinal spasms, which did not result in abnormal gait or abnormal spinal contour; there was no guarding present.  Muscle strength, reflexes, and sensory tests were all normal, without atrophy, ankylosis, symptoms of radiculopathy, or other neurologic abnormalities.  The examiner noted IVDS, but there were no resulting incapacitating episodes over the past 12 months.  The Veteran did not require any assistive devices and there was no functional impact upon his ability to work.  

After considering the evidence as discussed above, the Board finds that the preponderance of the evidence of record, including lay and medical evidence, does not weigh in favor of a disability rating in excess of 20 percent from July 14, 2014.  

The Board notes an increased 40 percent disability rating under DC 5237 requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  

Such impairment was simply not documented during the July 2014 VA examination, when forward flexion was no worse than 60 degrees with pain, and there was no spinal ankylosis.  Additionally, the provisions for evaluating IVDS are also not for application, as the VA examiner noted IVDS, which did not result in incapacitating episodes with bed rest prescribed by a physician during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243.  

Again, the Board notes that the Veteran is competent to report his observable symptoms, including ongoing back pain.  See Layno, supra.  To the extent the Veteran continues to endorse chronic back pain, however, such pain is adequately considered in the assigned 20 percent disability rating for limited range of motion with pain.  See 38 C.F.R. § 4.59.  

Thus, the Board finds that the assigned 20 percent disability rating from July 14, 2014 is appropriate, and the Veteran is not entitled to an increased disability rating for his lumbar spine disability.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 20 from July 14, 2014 for the Veteran's lumbar spine disability.  As such, the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.  Other Considerations - Extraschedular Rating & TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Significantly, the schedular disability ratings assigned for the Veteran's thoracolumbar spine are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's lumbar spine disability are considered by the schedular ratings assigned.  

Additionally, the Veteran has not contended, and the evidence does not otherwise indicate, that his thoracolumbar spine disability has completely precluded him from securing or following a substantially gainful occupation.  Notably, upon VA examination in October 2013 and July 2014, there was no documented functional impact of his lumbar spine disability upon his ability to work.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

An initial disability rating in excess of 10 percent for lumbar strain and mild spondylolisthesis L5 on S1, with pars defect L5, from August 19, 2007 to July 21, 2012 and from August 21, 2013, and in excess of 20 percent from July 14, 2014, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


